DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The amended claim set was received 12/17/2021. This claim set is accepted, and the USC 112 rejections presented prior are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhalgh, et al. (US 20080183204 A1) (hereon referred to as Greenhalgh).
Regarding claim 1, Greenhalgh teaches an implant for restoring height of a vertebral body (see Fig. 2), said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 

a distal end portion (13) and a proximal end portion (14) positioned opposite said upper and lower plates; 
a first support (10) disposed between said upper and lower plates, said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate; 
a second support (10) disposed between said upper and lower plates, said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate; and
an upper support fork (see labelled diagram of Fig. 2B below) positioned between said upper and lower plates and comprising a distal end coupled to said upper plate and a pair of supports (10) coupled to said proximal end portion (see labelled diagram below for more thorough outline of support orientation).

    PNG
    media_image1.png
    371
    563
    media_image1.png
    Greyscale


wherein said distal end of said upper support fork is coupled to said upper plate at an axial position closer to said distal end portion than an axial position where said proximal end of said first .  

Claims 3-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20140135780 A1) (hereon referred to as Lee).
Regarding claim 1, Lee teaches an implant for restoring height of a vertebral body, said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 
an upper plate and a lower plate arranged parallel to one another and respectively forming upper and lower loadbearing surfaces for the vertebral body (see labelled diagram of Fig. 4A below, noting that the lower plate is on the bottom side of the implant opposite to the upper plate); 
a distal end portion (1011) and a proximal end portion (201) positioned opposite said upper and lower plates; 
a first support disposed between said upper and lower plates, said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate (see labelled diagram of Fig. 4A below); 
a second support disposed between said upper and lower plates, said second support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate (note that the second support is on the bottom side of the implant opposite to the first support); and 
an upper support fork positioned between said upper and lower plates and comprising a distal end coupled to said upper plate and a pair of supports coupled to said proximal end portion (see labelled diagram of Fig. 4A below), wherein said distal end of said upper support fork is coupled to said upper plate at an axial position closer to said distal end portion than an axial position in which said 
Regarding claim 3, Lee teaches the implant of claim 1, further comprising a lower support fork positioned between said upper and lower plates and comprising a proximal end coupled to said lower plate, and a pair of supports of said lower support fork coupled to said distal end portion (note that the lower support fork is substantially identical to the upper support fork labelled in the diagram above, however it would be on the opposite side of the upper plate and would attach distally instead of proximally).
Regarding claim 4, Lee teaches the implant of claim 1, wherein said pair of supports of said upper support fork are arranged in a V-shaped configuration to converge at an apex that is directly coupled to an underside of said upper plate (see labelled diagram of Fig. 4A below).  

    PNG
    media_image2.png
    449
    563
    media_image2.png
    Greyscale

Regarding claim 5, Lee teaches the implant of claim 1, wherein said pair of supports of said upper support fork each comprises material webs comprising reduced thickness portions configured to plastically deform as said implant is deployed within the vertebral body (see Para. [0026]).  
Regarding claim 6, Lee teaches the implant of claim 1, wherein said upper plate, said lower plate, said proximal end portion, said distal end portion, said first support, said second support, and said Note that this is a product by process limitation, wherein the process is not inventive and therefore non-limiting.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 7, Lee teaches an implant for restoring height of a vertebral body (see Figs. 4A and 4B), said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 
an upper plate and a lower plate respectively forming upper and lower loadbearing surfaces for the vertebral body, wherein each of said upper and lower plates are substantially parallel to a longitudinal axis of said implant that extends in a proximal-to-distal direction (see labelled diagram of Fig. 4A below, noting that the lower plate is located opposite the lower plate); 
a distal end portion (1011) and a proximal end portion (201) positioned opposite said upper and lower plates and each defining coaxial bores (see Fig. 4B); 
opposing lateral pairs of supports disposed between said upper and lower plates and spaced apart from one another on opposing sides of a plane extending through said upper and lower plates and extending through the longitudinal axis in the proximal-to-distal direction (see the one pair of lateral supports shown in labelled diagram of Fig. 4A below, noting that the opposing support is on the opposite side); and 
a retaining element (120) extending through said implant between said opposing lateral pairs of supports, said retaining element configured to deploy said implant and retain said implant after deployment (see Figs. 4A and 4B), wherein a first pair of the opposing lateral pairs of supports on a first 

    PNG
    media_image3.png
    327
    545
    media_image3.png
    Greyscale

Regarding claim 8, Lee teaches the implant of claim 7, wherein each of said supports comprises material webs comprising reduced thickness portions configured to plastically deform as said implant moves from said insertion configuration to said deployed configuration (see Para. [0026]).  
Regarding claim 9, Lee teaches the implant of claim 7, wherein each of said opposing lateral pairs of supports comprises an arcuate inner surface with said arcuate inner surfaces collectively defining a void space having a generally cylindrical profile complementary to said coaxial bores of said distal and proximal end portions (see that all the supports form a cylindrical shape together, creating an arcuate inner surface).  
Regarding claim 10, Lee teaches the implant of claim 9, wherein each of said opposing lateral pairs of supports comprises an arcuate outer surface opposite said arcuate inner surface with said arcuate outer surfaces complementing said upper and lower plates to provide said implant with a 
Regarding claim 11, Lee teaches the implant of claim 7, wherein said first pair of the opposing lateral pairs of supports are arranged to be parallel to one another prior to and after deployment, and said second pair of the opposing lateral pairs of supports are arranged to be parallel to one another prior to and after deployment (note that the supports are parallel to each other when in the closed configuration shown in Fig. 4A, and that the supports may remain in this configuration after deployment).
Regarding claim 14, Lee teaches an implant for restoring height of a vertebral body, said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device (see Figs. 4A and 4B), said implant comprising: 
an upper plate and a lower plate (see labelled diagram of Fig. 14B below) respectively forming first and second loadbearing surfaces for the vertebral body (note that these plates are capable of loadbearing), said implant configured to be directed through the access cannula in an insertion configuration in which said upper and lower plates are spaced apart at a first distance, and expanded to a deployed configuration in which said upper and lower plates are moved away from one another in the craniocaudal direction to a second distance greater than said first distance, wherein each of said upper and lower plates are substantially parallel to a longitudinal axis of said implant (when in closed configuration, see Fig. 4A) that extends in a proximal-to-distal direction (see how upper and lower plates move apart from Fig. 4A to 4B, also see cannula placement in Fig. 30); 
a distal end portion (1011) and a proximal end portion (201) positioned opposite said upper and lower plates; and 
an upper support fork positioned between said upper and lower plates and comprising a distal end coupled to said upper plate (note the coupling via the ring that connects all of the supports) and a 
a lower support fork positioned between said upper and lower plates and comprising a proximal end coupled to said lower plate and a second pair of supports coupled to said distal end portion, wherein said second pair of supports converge at a second apex that is coupled to an upper side of said lower plate (note that the lower support fork is substantially identical to the upper support fork labelled in the diagram above, however it would be on the opposite side of the upper plate and would attach distally instead of proximally).  
Regarding claim 15, Lee teaches the implant of claim 14, wherein each of said first and second pairs of supports comprises material webs comprising reduced thickness portions configured to plastically deform as said implant moves from said insertion configuration to said deployed configuration (see Para. [0026]).  
Regarding claim 16, Lee teaches the implant of claim 14, further comprising a first support disposed between said upper and lower plates, said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate (see labelled diagram of Fig. 4B below); a second support disposed between said upper and lower plates, said second support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate (note that the second support is identical but falls on the opposite side of the implant).

    PNG
    media_image4.png
    410
    609
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    314
    405
    media_image5.png
    Greyscale

Regarding claim 17, Lee teaches the implant of claim 16, wherein said first support and said first pair of supports of said upper support fork are arranged in a crisscross configuration in the proximal-to-distal direction in each of said insertion configuration and said deployed configuration (note that the definition of crisscross, as defined by Merriam Webster, is to “overlap [or] intersect”. See the orientation of the supports, which intersect at the ring that connects all the supports, see labelled diagram below). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Oglaza et al. (US 20090281628 A1) (hereon referred to as Oglaza).
Lee teaches an implant for restoring height of a vertebral body (see Figs. 4A and 4B), said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 
an upper plate and a lower plate respectively forming first and second loadbearing surfaces for the vertebral body, said implant configured to be directed through the access cannula in an insertion configuration in which said upper and lower plates are spaced apart at a first distance, and expanded to a deployed configuration (see Fig 4B) in which said upper and lower plates are moved away from one another in the craniocaudal direction to a second distance greater than said first distance (see labelled diagram of Fig. 4B below), wherein each of said upper and lower plates are substantially parallel to a longitudinal axis of said implant that extends in a proximal-to-distal direction (when in the configuration shown in Fig. 4A), wherein said upper plate and said lower plate have a fixed length; 
a distal end portion (1011) and a proximal end portion (201) positioned opposite said upper and lower plates; and 
a first support coupled to of said upper plate and said distal end portion (see labelled diagram of Fig. 4A below); 


    PNG
    media_image6.png
    404
    552
    media_image6.png
    Greyscale

a fourth support coupled to said lower plate and said proximal end portion, wherein a proximal end of said first support is coupled to said upper plate at a same axial position as a proximal end of said second support (see labelled diagram of Fig. 4A above), wherein a distal end of said third support is coupled to said lower plate at a same axial position as a distal end of said fourth support (note that they are positioned directly opposite to one another), wherein the first and second support lengths are measured in the second configuration (see Fig. 4B), and the upper and lower plate lengths are measured in the first configuration (see Fig. 4A) (claim 18),
wherein said upper plate, said lower plate, said proximal end portion, said distal end portion, said first support, and said second support are formed through additive manufacturing. Note that this is a product by process limitation, wherein the process is not inventive and therefore non-limiting.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was claim 20),
And wherein said proximal ends of said first support and said second support are coupled to said upper plate at an axial position closer to said proximal end portion than an axial position in which said distal ends of said third support and said fourth support are coupled to said lower plate (note that the proximal connection of the first and second supports is more proximal than the distal connection of the third and fourth supports) (claim 21),
However fails to teach said first support and said second support having a fixed length with the fixed lengths of said first and second supports being within the range of approximately 50-90% of the fixed length of said upper and lower plates (claim 18), wherein the fixed lengths of said first and second supports being within the range of approximately 60-75% of the fixed length of said upper and lower plates (claim 19).
Oglaza teaches a first support (13A) coupled to said upper plate and said distal end portion;
a second support (14A) coupled to said lower plate and said proximal end portion, 
wherein said first support and said second support have a fixed length with the fixed lengths of said first and second supports being within the range of approximately 50-90% of the fixed length of said upper and lower plates (see Para. [0052], stating that the expanded implant (i.e. support length) may be between 10-25 mm, and furthermore see Para. [0056], stating that the length of the plate may be between 10 and 30 mm. This range satisfies the requirement for the supports to be 50-90% the length of the plates; for example, if the supports were 15 mm and the plates were 20 mm, the supports would be 75% the length of the plates), wherein the fixed lengths of said first and second supports are within the range of approximately 60-75% of the fixed length of said upper and lower plates (see Para. [0052], stating that the expanded implant (i.e. support length) may be between 10-25 mm, and see Para. [0056], stating that the length of the plate may be between 10 and 30 mm. This range satisfies the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height and length ratio of Lee to have the proportions explicitly taught by Oglaza, such that the expanded implant results in the first and second supports being within 50-90% (claim 18), or 60-75% (claim 19) the fixed length of the upper and lower plates as measured in the Lee rejection outlined above, as this would allow for an expansion range that may be applicable for certain procedures.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. With regards to applicant’s argument that Greenhalgh does not teach a distal end of the support struts being coupled to the distal end of the implant, applicant is reminded that this limitation in the claims does not require direct coupling, and that by way of its integral form, every portion of the implant is connected to every other portion. With reference to applicants’ arguments regarding the upper fork, it is clear in the annotated figure provided in the non-final that the upper fork is angled such that it is below the upper plate and above the lower plate, i.e., the upper fork falls in between the two. Finally, applicant incorrectly asserts that the new limitations of amended claim 1 are not satisfied by the Greenhalgh reference. Applicant is reminded to review the annotated figure included in the non-final office action, wherein it is clear that the fork, as is labelled, connects directly to the distal end portion, while the first and second supports couple to the upper plate closer to the center of the implant than the fork does. Also see the copy below for reference.

    PNG
    media_image1.png
    371
    563
    media_image1.png
    Greyscale

Applicant’s arguments with respect to Oglaza have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                         


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773